Title: To George Washington from Thomas Jefferson, 6 November 1793
From: Jefferson, Thomas
To: Washington, George


          
            [Germantown, Pa.] Nov. 6. 1793.
          
          Th: Jefferson has the honor to inclose several letters for the perusal of the
              President. when he wrote to the Governor of
            Kentuckey, on a former intimation from the Spanish representatives, there was no
            probability that the intervention of military force would be requisite, and as far as
            illegal enterprizes could be prevented by the peaceable process of law, his writing was
              proper. it is proper now, so far as the same means
            may suffice. but should military coercion become necessary, he submits to the President
            whether a letter from the Secretary at war should not go, Th: J. having avoided any
            order of that kind in his letter.
        